               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

               Plaintiff,                           4:19MJ3054

    vs.
                                                      ORDER
GERARDO LUGO-PARRA,

               Defendant.


    IT IS ORDERED:

    1)    The motion of Timothy P. Sullivan to withdraw as counsel of record
          for Defendant, (Filing No. 14), is granted.

    2)    Defendant’s newly retained counsel, Daniel S. Reeker, shall
          promptly notify Defendant of the entry of this order.

    3)    The clerk shall delete Timothy P. Sullivan from any future ECF
          notifications herein.

    May 15, 2019.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
